Title: To Alexander Hamilton from James McHenry, 20 July 1799
From: McHenry, James
To: Hamilton, Alexander


Philadelphia, July 20, 1799. “Mr Jonathan Williams the gentleman I had intended for an assistant to Mr. Francis has suggested to me that he would be glad you should read certain papers explanatory of his conduct in a transaction relative to his Father in law Mr Alexander, which Mr Francis, on a representation by Mr Morris had viewed in a criminal light, and objected to the proposed association on that account. The inclosed papers are those alluded to with my letter which accompanied them. From the vague manner Mr. Francis expressed himself when he returned them, neither wholly acquitting nor blaming him I do not think the appointment can take place with his consent. Can I make it without his consent? Your regulations for supplying the army contemplates assistants to the Purveyor and as Mr Francis is also Purveyor for the Navy Department can I give him an assistant without the concurrence of the Secry. of the Navy? These questions require some attention. I proposed to the Secy. of the Navy a joint letter to Mr. Francis on the subject of his resigning absolutely the office.… So the matter rests at present. Nothing is suffering in the mean time.…”
